DETAILED ACTION

This office action is in response to the claims filed 4/23/2020.  Claims 1-20 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of hooks on said body for attaching to nasal cannula tubing as recited in claim 16 in combination with the plurality of portals as recited in claim 1, from which claim 16 depends from, must be shown or the feature(s) canceled from the claim(s), as figs 1-5 discloses a body with a plurality of portals and fig 7 disclose a body with a pair of hooks for a nasal cannula with a single portal.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "said breathing tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said breathing tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7-10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Specifically, claim 7 appears to positively recite part of the human body in combination with the structure of the claimed invention, for example, lines 1-2, “said suction tube is attached to said cover on an underside thereof facing said mouth.”  Applicant needs to clearly state using inferential language (e.g. adapted to) so that the human anatomy is not claimed.
Claims 8-10 are rejected for being either directly or indirectly depending from a rejected claim base.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman (2013/0172768) in view of Bohmfalk (6,237,596).
Regarding claim 1, Lehman discloses an airway cover, comprising: a) a flexible body (19) (mask body can be made of a polymer such as silicone or PVC) sized to cover a mouth of a patient (para [0032]); b) a plurality of portals (15, 20) (nasal, oral diaphragms) on said body (para [0033]) defined by tearable score lines (41, 46) (tear-facilitating sections) which, when torn, create an opening at a location of each portal (allow a clinician to manually create a hole in the needed area) (para [0043]); c) attachment means (13, 14) (strap attachments configured to receive a conventional adjustable elastic retaining strap to secure the mask body to the patient's head) for attaching the flexible body over said mouth (para [0032]); d) each portal (15, 20) sized to receive a breathing tube attached to said cover ((nasal diaphragm (15) is sized for nasotracheal intubations and oral diaphragm (20) is sized for orotracheal intubations) (para [0045]).
Lehman does not disclose e) a suction tube attached to said cover to suck away ambient atmosphere adjacent said cover.
However, Bohmfalk in fig 1 teaches an airway cover (23) (mask) (col 6, ln 45-55) including a suction tube (21) (catheter tube) attached to said cover (23) to suck away ambient atmosphere adjacent said cover (23) (for removing exhaled air) (col 6, ln 62-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cover of Lehman by providing a suction tube attached to said cover to suck away ambient atmosphere adjacent said cover as taught by Bohmfalk in order to scavenge expired air to minimize multiplication of bacteria and other infectious agents (Bohmfalk, col 5, ln 25-34).
Regarding claim 7, the modified Lehman’s reference discloses said suction tube (31 of Bohmfalk) is attached to said cover (23 of Bohmfalk) on an underside thereof facing said mouth (second end (35) of suction tube (31) disposed on a back side (25) of cover (21)) (Bohmfalk, col 6, ln 62-66).
Regarding claim 10, the modified Lehman’s reference discloses said suction tube (31 of Bohmfalk) is attached to said cover (23 of Bohmfalk) (Bohmfalk, col 6, ln 62-67), and Lehman disclose the cover (10) surrounding port (15) for nasotracheal intubations (para [0045]), and therefore port (15) may contain a breathing tube when used for a nasotracheal intubation.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman and Blomfalk as applied to claim 1 above, and further in view of Beevers (7,331,348).
Regarding claim 2, modified Lehman discloses a plurality of ports comprising a nasal portal (15) and an oral portal (20) (Lehman, para [0031]).
Modified Lehman does not disclose said plurality of ports comprises three portals.
However, Beevers in fig 1 teaches a breathing tube holder including a flexible body (20) (nose covering region), wherein the nose covering region includes a pair of portals (22) for receiving a breathing tube (nasal cannula) into a left and right nostril (col 3, ln 57-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the nasal portal of modified Lehman to comprise a pair of portals as taught by Beevers in order to accommodate a pair or breathing tubes that can be inserted into a left and right nostril (Beevers, col 2, ln 61-64).  The now-modified Lehman’s device is considered to have three portals, as Lehman discloses an oral portal (20) (Lehman, para [0031]), and Beevers discloses the nasal portal comprises a pair or portals (Beevers, col 2, ln 57-67) for a total of three portals.
	Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman and Bohmfalk as applied to claim 1 above, and further in view of Winthrop et al (5,868,132).
Regarding claim 3, modified Lehman discloses an airway cover.
Modified Lehman does not disclose a securing strip is mounted on said cover for securing a breathing tube within one of said portals.
However, Winthrop in figs 1-7 teaches a breathing tube holder including a support fixture (18), wherein a securing strip (30) (attachment strip) is mounted on said support fixture (18) for securing a breathing tube (28) (endotracheal tube) (securing strip (30) is wrapped around the endotreacheal tube (28) in order to firmly secure it in place) (col 3, ln 62-col 4, ln 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cover of modified Lehman by providing a securing strip mounted on said cover for securing a breathing tube within one of said portals as taught by Winthrop in order to providing a securing mechanism to securely provide a breathing tube in position while it is in use on a patient (Winthrop, col 2, ln 58-63).
Regarding claim 4, the modified Lehman’s device discloses said securing strip (30 of Winthrop) is coated on one side with an adhesive (covering strips (50, 52) cover adhesive portion of securing strip (Winthrop, col 5, ln 29-42). 
Claims 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman, Bohmfalk, and Winthrop et al as applied to claim 4 above, and further in view of Lloyd (2001/0016698).
Regarding claim 5, modified Lehman discloses a securing strip.  
Modified Lehman does not disclose said securing strip is secured to said cover by at least one tearable segment.
However, Lloyd teaches a means for dispensing a strip of a safety sleeve, wherein the sleeve is provided as a number of segments (291) with a tearable segment (perforations separating each segment from the next) to allow a user to select the number of segments and tear off that length (para [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the securing strip of modified Lehman by providing at least one tearable segment comprising a perforation separating segments of the securing strip and secured to said cover as taught by Lloyd in order to allow a user to select the number of segments required and tear off for the desired length (Lloyd, para [0078]).
Regarding claim 6, the modified Lehman’s reference discloses said securing strip (30 of Winthrop) is configured to wrap around a breathing tube (28 of Winthrop) inserted through one of said portals (15, 20 of Lehman) to secure said breathing tube (28 of Winthrop) to said cover (20 of Winthrop) (Winthrop, col 3, ln 62-col 4, ln 7).
Regarding claim 14, modified Lehman discloses a plurality of tearable segments (Lloyd, para [0078]), and at least one of said tearable segments remaining untorn to keep said securing strip attached to said cover to allow (distal end of tearable segment is torn to provide a desired length, and securing strip remains attached to cover to allow securing strip to secure a breathing tube).
Modified Lehman does not disclose said at least one tearable segment comprises three segments.
However, it would have been obvious to one of ordinary skill in the art to modify the number of tearable segments to comprise three segments, as it has been held that changes in size and shape, and optimization of ranges are within the level of skill of one of ordinary skill in the art.  Therefore, modifying the number of segments by routine experimentation would have been an obvious modification in order to provide a number of segments for a user to select for a desired length (Lloyd, para [0078]).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman and Bohmfalk as applied to claim 7 above, and further in view of Tao et al (2014/0366890).
Regarding claim 8, modified Lehman discloses a suction tube.
Modified Lehman does not disclose said suction tube includes at least one lateral opening facilitating sucking ambient atmosphere away from said mouth.
However, Tao in figs 6-8 teaches an airway cover (12) (housing) including an oral port 	(36) (opening defined by inner perimeter of cover), wherein the oral port (36) includes a suction tube (38) (second tubing) attached to said cover (12) (para [0054]) to suck away ambient atmosphere adjacent said cover (12) (evacuating air away from a patient’s face) (para [0056]), and wherein said suction tube (38) includes at least one lateral opening (48) (second apertures) facilitating sucking ambient atmosphere away from said mouth (para [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the suction tube of modified Lehman by providing a plurality of lateral apertures facilitating sucking ambient atmosphere away from said mouth as taught by Tao in order to allow the suction tube to be positioned proximal to the patient's face so as to allow airflow to be drawn through the lateral apertures and away from the surgical face (Tao, para [0061]).
Regarding claim 9, the modified Lehmen’s references disclose  the ambient atmosphere includes anesthetic gas (device is used for intubation (Lehman, abstract), and since it is known that patients may be anesthetized during an intubation procedure, ambient atmosphere may contain anesthetic gas when a patient is being anesthetized while using the device) and aerosolized particles (device is for suction of exhaled air, which is known to contain aerosolized particles of water) (Blomfalk, abstract).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman and Blomfalk as applied to claim 1 above, and further in view of Rollins, III et al (4,328,797).
Regarding claim 11, modified Lehman discloses said scored lines comprise two lines extending across each portal (as shown in fig 1 of Lehman, each portal (15, 20) includes two scored lines (41, 46) forming an “X” pattern across each portal.
Modified Lehman does not disclose said scored lines comprises three lines.
However, Rollins in fig 12 teaches a tube retention device including a cover (body) including a portal (121) (fenestration) on said body (13) defined by score lines (slits), wherein said scored lines comprises three lines (as shown in fig 12, four slits extend across the portal) (col 7, ln 22-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the portals of modified Lehman by providing four score lines extending across each portal as taught by Rollins, as it would be a simple substitution of one known configuration of score lines for another to allow a tube to be held in place and substantially sealed (Rollins, col 7, ln 31-34).
 Regarding claim 12, the modified Lehman’s references discloses tearing said scored lines creates a plurality of triangular flaps (as shown in fig 1 of Lehman and fig 12 of Rollins, scored lines define a plurality of triangular flaps (127 of Rollins)) that surround said breathing tube (36) when inserted through a portal created by tearing said cover (10) at said scored lines (41, 46) (as shown in fig 6 of Lehman, scored lines would create triangular flaps that would surround tube entering into portal).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman and Blomfalk as applied to claim 1 above, and further in view of Belfer et al (6,196,223).
Regarding claim 13, modified Lehman discloses an attachment means.
Modified Lehman does not disclose said attachment means comprises a pair of opposed adhesive-backed strips.
However, Belfer teaches a strapless respiratory facial mask including a nose piece member, including an attachment means for attaching the nose piece member (60) to a user’s face including perimeter sealing lip (224, 226, 228) (col 9, ln 66-col 10, ln 5) and a pair of opposed adhesive-backed strips (250, 260) (lateral cheek flaps (250, 260) include exterior (253, 263) and interior (255, 265) surface) (col 10, ln 31-53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the elastic strap attachment means of modified Lehman with an attachment means including a pair of opposed adhesive-backed strips as taught by Belfer in order to an attachments that can be sealed tightly to a user’s facial contours and skin (Belfer, col 3, ln 1-10) without generating tension which is uncomfortable and irritating to a user’s skin (Belfer, col 1, ln 52-58)
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman and Blomfalk as applied to claim 1 above, and further in view of Dennis (2004/0182396).
Regarding claim 15, modified Lehman discloses a flexible body.
Modified Lehman does not disclose a tearable crease is provided on said flexible body which when torn facilitates accommodation of said cover to faces of differing configurations.
However, Dennis in fig 6 teaches a respiratory mask (50) including a flexible body, and including a tearable crease (40) (tear strip (36) separated by grooves (40) provided on said flexible body (50) which when torn facilitates accommodation of said cover to faces of differing configurations (to reduce the size of the mask (50), one of the tear strips (36) is pulled away from the mask to separate the tear strip (36) and the upper portion of the mask (50) above the strip from the remaining lower portion of the mask (50)) (para [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flexible body of modified Lehman by providing a tearable crease provided between tear strips on said flexible body which when torn facilitates accommodation of said cover to faces of differing configurations as taught by Dennis in order to allow the cover to be adjusted to fit patients with smaller facial dimensions (Dennis, para [0003]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman and Blomfalk as applied to claim 1 above, and further in view of Hussain (9,302,064) and Barker (9,004,072).
Regarding claim 16, modified Lehman discloses a body.
Modified Lehman does not disclose a pair of hooks on said body configured to attach to nasal cannula tubing.
However, Hussain in fig 3 teaches an oxygen face mask including a body (14) (face mask), and in fig 6 discloses the body (14) includes a pair of slits (40) on opposite sides of said body (14) configured to attach to nasal cannula tubing (32) (col 3, ln 15-20).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the body of modified Lehman by providing a pair attachment features comprising slits on said body configured to attach to nasal cannula tubing as taught by Hussain in order to allow a nasal cannula to be held place by the body while allowing for removal if needed (Hussain, col 3, ln 15-20).
The now-modified Lehman’s reference does not disclose the pair of attachment features comprises hooks.
However, Barker teaches a cannula support assembly including an attachment feature (103) comprising hooks (as shown in fig 4, retention clips (103) are configured as a hook with an interior curvature (106)) (col 6, ln 4-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute attachment feature comprising slits with an attachment comprising hooks, as it would be a simple substitution of one known means for securing a nasal cannula for another in order to provide the predictable result of providing an attachment structure for securing a nasal cannula.  
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman in view of Blomfalk and Winthrop et al.
Regarding claim 17, Lehman discloses an airway cover, comprising: a) a flexible body (19) (mask body can be made of a polymer such as silicone or PVC) sized to cover a mouth of a patient (para [0032]); b) a plurality of portals (15, 20) (nasal, oral diaphragms) on said body (para [0033]) defined by tearable score lines (41, 46) (tear-facilitating sections) which, when torn, create an opening at a location of each portal (allow a clinician to manually create a hole in the needed area) (para [0043]); c) attachment means (13, 14) (strap attachments configured to receive a conventional adjustable elastic retaining strap to secure the mask body to the patient's head) for attaching the flexible body over said mouth (para [0032]); d) each portal (15, 20) sized to receive a breathing tube attached to said cover ((nasal diaphragm (15) is sized for nasotracheal intubations and oral diaphragm (20) is sized for orotracheal intubations) (para [0045]).
Lehman does not disclose e) a suction tube attached to said cover to suck away ambient atmosphere adjacent said cove, said ambient atmosphere including anesthetic gas and aerosolized particles.
However, Bohmfalk in fig 1 teaches an airway cover (23) (mask) (col 6, ln 45-55) including a suction tube (21) (catheter tube) attached to said cover (23) to suck away ambient atmosphere adjacent said cover (23) (for removing exhaled air) (col 6, ln 62-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cover of Lehman by providing a suction tube attached to said cover to suck away ambient atmosphere adjacent said cover as taught by Bohmfalk in order to scavenge expired air to minimize multiplication of bacteria and other infectious agents (Bohmfalk, col 5, ln 25-34).  The now-modified Lehman’s device discloses the ambient atmosphere includes anesthetic gas (device is used for intubation (Lehman, abstract), and since it is known that patients may be anesthetized during an intubation procedure, ambient atmosphere may contain anesthetic gas when a patient is being anesthetized while using the device) and aerosolized particles (exhaled air contains aerosolized particles of water) (Blomfalk, abstract).
The now-modified Lehman’s device does not disclose f) a securing strip mounted on said cover for securing a breathing tube within one of said portals; g) said securing strip being configured to wrap around a breathing tube inserted through one of said portals to secure said breathing tube to said cover.
However, Winthrop in figs 1-7 teaches a breathing tube holder including a support fixture (18), wherein a securing strip (30) (attachment strip) is mounted on said support fixture (18) for securing a breathing tube (28) (endotracheal tube) (securing strip (30) is wrapped around the endotreacheal tube (28) in order to firmly secure it in place) (col 3, ln 62-col 4, ln 7), wherein said securing strip (30) is configured to wrap around a breathing tube (28 of Winthrop) to secure said breathing tube (28 of Winthrop) to said cover (20 of Winthrop) (Winthrop, col 3, ln 62-col 4, ln 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cover of modified Lehman by providing a securing strip mounted on said cover for securing a breathing tube within one of said portals, said securing strip being configured to wrap around a breathing tube inserted through one of said portals to secure said breathing tube to said cover as taught by Winthrop in order to providing a securing mechanism to securely provide a breathing tube in position while it is in use on a patient (Winthrop, col 2, ln 58-63).
Regarding claim 18, the modified Lehman’s device discloses said securing strip (30 of Winthrop) is coated on one side with an adhesive (covering strips (50, 52) cover adhesive portion of securing strip (Winthrop, col 5, ln 29-42). 
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehman, Bohmfalk, and Winthrop et al as applied to claim 18 above, and further in view of Lloyd.
Regarding claim 19, modified Lehman discloses a securing strip.  
Modified Lehman does not disclose said securing strip is secured to said cover by a plurality of tearable segments.
However, Lloyd teaches a means for dispensing a strip of a safety sleeve, wherein the sleeve is provided as a number of segments (291) with a plurality of tearables segment (perforations separating each segment from the next) to allow a user to select the number of segments and tear off that length (para [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the securing strip of modified Lehman by providing a plurality of tearable segments comprising a perforation separating segments of the securing strip and secured to said cover as taught by Lloyd in order to allow a user to select the number of segments required and tear off for the desired length (Lloyd, para [0078]).
Regarding claim 20, modified Lehman discloses a plurality of tearable segments (Lloyd, para [0078]), and at least one of said tearable segments remaining untorn to keep said securing strip attached to said cover to allow (distal end of tearable segment is torn to provide a desired length, and securing strip remains attached to cover to allow securing strip to secure a breathing tube).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Borody (2012/0330111) and Lehman (11,020,557) disclose covers for securing a breathing tube; and Lott (5,038,778) and Marcoe (2008/0173310) disclose securing strips for a breathing tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785